Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 3







In the Interest of P.T.D., a child



State of North Dakota, 		Petitioner and Appellee



v.



P.T.D., child, and T.P.D., father,                                                                 Respondents



         and



A.R.D., mother, 		Respondent and Appellant







No. 20180192









In the Interest of C.R.D., a child



State of North Dakota, 		Petitioner and Appellee



v.



C.R.D., child, and T.P.D., father,                                                           Respondents



         and



A.R.D., mother, 		Respondent and Appellant







No. 20180193













In the Interest of P.A.D., a child



State of North Dakota, 		Petitioner and Appellee



v.



P.A.D., child, and T.P.D., father,                                                           Respondents



         and



A.R.D., mother, 		Respondent and Appellant







No. 20180194









In the Interest of P.P.D., a child



State of North Dakota, 		Petitioner and Appellee



v.



P.P.D., child, and T.P.D., father,                                                           Respondents



         and



A.R.D., mother, 		Respondent and Appellant







No. 20180195









In the Interest of N.A.D., a child



State of North Dakota, 		Petitioner and Appellee



v.



N.A.D., child, and T.P.D., father,                                                           Respondents



         and



A.R.D., mother, 		Respondent and Appellant







No. 20180196







Appeal from the Juvenile Court of Stutsman County, Southeast Judicial District, the Honorable Jay A. Schmitz, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen, State’s Attorney, Jamestown, ND, for petitioner and appellee.



Kiara Kraus-Parr, Grand Forks, ND, for respondent and appellant.

Interest of P.T.D., C.R.D., P.A.D., P.P.D., and N.A.D.

Nos. 20180192-20180196



Per Curiam.

[¶1]	A.D. appeals from a juvenile court order finding her five children to be deprived.  On appeal, A.D. argues the juvenile court erred by finding the children to be deprived because the unsanitary and dangerous household has been cured by a move to a new home, any drug issues are now under control, there was no evidence she used drugs around the children, and the record does not contain any evidence her actions have negatively affected the children.  We conclude the juvenile court’s findings are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte